Citation Nr: 0930569	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  09-08 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
condition, to include chronic bronchitis, claimed as 
secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1945 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges he has multiple respiratory conditions, 
to include chronic bronchitis, due to in-service asbestos 
exposure.  Specifically, the Veteran indicates he worked in 
the Navy as a welder and routinely repaired pipes wrapped in 
asbestos.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations. McGinty v. Brown, 4 Vet. App. 
428, 432 (1993). However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos. Id. The 
DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  [This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.] See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure. See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1). 
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc. Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced. See id. at 7.21(b)(1). 
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993). 
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes. Clubbing of 
the fingers occurs at late stages of the disease. Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods. Compensatory emphysema may also be 
evident. See Adjudication Procedure Manual, M21-1, Part VI,  
7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation. Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the Veteran's DD-214 confirms that the Veteran's MOS 
was a Naval metalsmith and further personnel records confirm 
the Veteran welded and repaired pipes as part of his duties. 
The Board concedes that in-service asbestos exposure is 
plausible. 

The Veteran further alleges he was diagnosed with bronchitis 
in 1947 or 1948 while stationed on a destroyer base in San 
Diego.  The Veteran's service treatment records are currently 
silent as to any complaints, treatment or diagnoses of any 
respiratory condition.  Indeed, the Veteran's November 1951 
separation examination reflects a normal chest x-ray.  No 
attempts, however, were made to obtain records from the 
destroyer base in San Diego, California from 1947 to 1948.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make 
efforts to ensure the file is complete.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, as indicated above, the Veteran's MOS renders 
it plausible that he was exposed to asbestos while in the 
military. After service, it appears the Veteran did complain 
of chronic cough and, indeed, presented in emergency rooms 
from time to time due to these complaints.  Chest x-rays 
dated 1996 through 2001, however, indicate no active chest 
disease.  In October 2002, however, chest x-rays revealed, 
"Acute minimal cardiac decompensation...and small bilateral 
pleural effusions...." Private treatment records also indicate 
diagnoses of chronic cough, bronchial asthma, rhinitis, upper 
respiratory infections, and bronchiectasis.

The Veteran has never been afforded a VA examination to 
determine whether any of his current respiratory diseases can 
be attributed to in-service asbestos exposure, or any other 
incident of service.  Corrective action is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any and all medical and 
hospitalization records for the Veteran's 
treatment for bronchitis or any other 
respiratory condition from the Destroyer 
Base in San Diego, California from January 
1947 to December 1948. These records 
should be request from the NPRC, 
requesting that a search be conducted of 
the inpatient clinical records for the 
relevant time period. Any negative 
responses should be documented in the 
file.

2.  After records are obtained to the 
extent available, the RO should schedule 
the Veteran for a respiratory examination.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  The 
examiner should note and comment on the 
findings by the private physicians and 
private chest x-rays through the years, 
specifically the October 2002 findings by 
Dr. Meyer indicating "pleural 
effusions."  The examiner should list any 
and all respiratory diseases found and 
provide a medical opinion as to each of 
the following:
*	Does the Veteran have any 
physical indications of exposure 
to asbestos? 
*	If so, is it as likely as not 
that the exposure to asbestos 
caused any of the Veteran's 
current respiratory diseases?  

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

3. Following the above, the RO should then 
readjudicate the claim. If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



